The Steubenville-Canton Transportation Company is the grantee of Certificate No. 97, under which it is authorized to and does operate a bus line between Salineville and Wellsville, a distance of sixteen miles. It applied to the Public Utilities Commission of the state for an extension of its certificate from Wellsville to East Liverpool for the purpose only of carrying passengers to East Liverpool, who boarded its bus at points west of Wellsville, and passengers from East Liverpool to points *Page 135 
west of Wellsville. The proposed extension would be four and one-half miles in length and would parallel The Steubenville, East Liverpool  Beaver Valley Traction Company and the Pennsylvania Railroad Company, which lines are for the most part near the highway in which the proposed extension would be operated. Both companies filed protests against the allowance of the application to the plaintiff in error, and upon hearing the application was denied by the commission upon the ground that evidence adduced is insufficient to show that service now afforded is not reasonably adequate.
This proceeding is governed by the principles applied in the case of Columbus, Delaware  Marion Electric Co. v. PublicUtilities Commission, 116 Ohio St. 92, 155 N.E. 646, and cannot be distinguished upon the ground that that action was based upon an original application, while this is for an extension of a certificate previously issued; nor upon the further ground urged by counsel for plaintiff in error that the competing and protesting lines are interstate carriers.
Order affirmed.
MARSHALL, C.J., ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 136